ITEMID: 001-75219
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2006
DOCNAME: HIZLI v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
TEXT: The applicants, whose names appear in the appendix, are Turkish nationals. They are represented before the Court by Mr M.A. Kırdök, Mr Özcan Kılıç and Mr Hasan Kemal Elban, lawyers practising in Istanbul.
The facts of the cases, as submitted by the applicants, may be summarised as follows.
Until October 1994 the applicant lived in Kızılveren, a hamlet of the Hanuşağı village in the district of Ovacık in Tunceli, where he owns property.
In October 1994 security forces forcibly evacuated Kızılveren on account of disturbances in the region. They also destroyed the applicant’s property. The applicant and his family then moved to Istanbul where they currently live.
On an unspecified date the applicant lodged a petition with the Public Prosecutor’s office in Ovacık, complaining about the burning down of his house by security forces.
On an unspecified date the Ovacık Public Prosecutor’s office issued a decision of non-jurisdiction and sent the case-file to the Administrative Council in Ovacık.
On 25 October 1995 the Administrative Council in Ovacık decided not to conduct an investigation into the applicant’s allegations as the perpetrators of the alleged acts could not be identified.
On 22 March 2000 and 16 August 2001 the applicant filed petitions with the Governor’s office in Istanbul for submission to the Governor’s office in Tunceli and requested permission to return to his hamlet. He received no response to his petitions within the 60-day period prescribed by Law no. 2577.
Until October 1994 the applicant lived in Kızılveren, a hamlet of the Hanuşağı village in the district of Ovacık in Tunceli, where he owns property. It is to be noted that the title deeds to the property that the applicant used in Kızılveren bear his father’s name.
In October 1994 security forces forcibly evacuated Kızılveren on account of disturbances in the region. They also destroyed the applicant’s property. The applicant and his family then moved to Istanbul where they currently live.
On an unspecified date the applicant filed a petition with the District Governor’s office in Ovacık requesting permission to return to his village.
On 31 October 2001 the State Emergency Department of the District Governor’s office in Ovacık sent the following reply to the applicant:
“Your petition containing a request of permission to return to your village has been received by the District Governor’s office and will be considered under the ‘Return to Village and Rehabilitation Project’.”
Until 1994 the applicants lived in the Karataş village, in the Ovacık district in Tunceli, where they own property. It is to be noted that the title deeds to the property that the applicants used in Karataş bear the names of
Hüseyin Lazım and Hüseyin Levazım.
In October 1994 security forces forcibly evacuated Karataş on account of disturbances in the region. They also destroyed the applicants’ property. The applicants and their families then moved to Istanbul where they currently live.
Hüseyin Lazım and Nazım Lazım lodged petitions with the Public Prosecutor’s office in Ovacık on 6 October 1994 and on 10 October 1994 respectively complaining about the burning down of their house by security forces.
On an unspecified date the Ovacık Public Prosecutor issued a decision of non-jurisdiction and sent the case-files to the Administrative Council in Ovacık.
On 25 October 1995 the Ovacık Administrative Council decided not to conduct an investigation into their allegations as the perpetrators of the alleged acts could not be identified.
On 17 October 1994 Ağa Lazım filed a petition with the District Governor’s office requesting alternative residence. He received no response to his petition.
On an unspecified date Ağa Lazım filed a petition with the Prime Minister’s office requesting permission to return to his village.
On 4 March 1999 he filed a further petition with the District Governor’s office in Ovacık requesting permission to return to his village.
On 5 April 1999 the Prime Minister’s office sent the following reply to him:
“Your petition containing a request of permission to return to your village has been transmitted to the Ministry of Interior for examination.”
On 14 June 1999 the District Governor’s office in Ovacık sent the following reply to Ağa Lazım:
“... The struggle against terrorism in our region has been continuing intensively and positive result is being achieved.
Our government has been working on the solutions to the problems you have mentioned in your petition and you will be informed by the District Governor’s office when it is possible to return to the villages...”
On 17 September 1999 Ağa Lazım, Ahmet Lazım and Hüseyin Lazım lodged a petition with the Ministry of the Interior requesting alternative residence and expropriation of their property in Karataş.
On 12 November 1999 the Governor’s office in Tunceli refused the applicants’ requests stating:
“When the villages are secure and suitable for residence, you can return and reside in your village.
There is no legal ground for expropriation of your property.”
On an unspecified date Ağa Lazım filed a petition with the Governor’s office in Tunceli requesting permission to return to his village.
On 11 April 2000 the State of Emergency Department of the Governor’s office in Tunceli sent the following reply to the applicant:
“Your petition containing a request of permission to return to your village has been received by the Governor’s office and will be considered under the ‘Return to Village and Rehabilitation Project’.”
On 13 August 2001 the applicants filed a further petition with the Governor’s office in Tunceli requesting permission to return to their village. They received no response to their petition within the 60-day period prescribed by Law no. 2577.
Until 1994 the applicants lived in the Karataş village, in the Ovacık district in Tunceli, where they own property. It is to be noted that another person, Munzur Kol, appears to be the owner of the property in question on the documents submitted to the Court.
In October 1994 security forces forcibly evacuated Karataş on account of disturbances in the region. They also destroyed the applicants’ property. The applicants and their families then moved to Istanbul where they currently live.
On 6 October 1994 Zabıt Kul lodged a petition with the Public Prosecutor’s office in Ovacık complaining about the burning down of his house by security forces.
On an unspecified date the Ovacık Public Prosecutor’s office sent the case-file to the District Governor’s office in Ovacık.
On 25 October 1995 the Administrative Council in Ovacık decided not to conduct investigation into his allegations as the perpetrators of the alleged acts could not be identified.
On 14 February 2000 Yusuf Kul filed a petition with the Governor’s office in Tunceli requesting permission to return to his village.
On 11 April 2000 the State of Emergency Department of the Governor’s office in Tunceli sent the following response to the applicant:
“Your petition containing a request of permission to return to your village has been received by the Governor’s office and will be considered under the ‘Return to Village and Rehabilitation Project’.”
On 13 August 2001 the applicants filed petitions with the Governor’s office in Tunceli requesting permission to return to their village. They received no response to their petition within the 60-day period prescribed by Law no. 2577.
Until October 1994 the applicant lived in the Karataş village, in the Ovacık district in Tunceli, where he owns property.
In October 1994 security forces forcibly evacuated Karataş on account of disturbances in the region. They also destroyed the applicant’s property. The applicant and his family then moved to Istanbul where they currently live.
On 6 October 1994 the applicant lodged a petition with the Public Prosecutor’s office in Ovacık complaining about the burning down of his house by the security forces.
On an unspecified date the Ovacık Public Prosecutor’s office issued a decision of non-jurisdiction and sent the case-file to the Administrative Council in Ovacık.
On 25 October 1995 the Administrative Council in Ovacık decided not to conduct an investigation into the applicant’s allegations as the perpetrators of the alleged acts could not be identified.
On 14 February 2000 the applicant filed a petition with the Governor’s office in Istanbul to be referred to the Governor’s office in Tunceli requesting permission to return to his village.
On 11 April 2000 the State of Emergency Department of the Governor’s office in Tunceli sent the following reply to the applicant:
“Your petition containing a request of permission to return to your village has been received by the Governor’s office and will be considered under the ‘Return to Village and Rehabilitation Project’.”
On 13 August 2001 the applicant filed a further petition with the Governor’s office in Tunceli requesting permission to return to his village. He received no response to his petition within the 60-day period prescribed by Law no. 2577.
Until October 1994 the applicants lived in the Karataş village, in the Ovacık district in Tunceli, where they own property. It is to be noted that the title deeds to the property that the applicants used in Karataş bear the names of Ali Boztaş, Selvi Boztaş and Şemsi Boztaş.
In October 1994 security forces forcibly evacuated Karataş on account of disturbances in the region. They also destroyed the applicants’ property. The applicants and their families then moved to Istanbul where they currently live.
Ali Boztaş, Alettin Boztaş and Mazlum Boztaş lodged petitions with the Public Prosecutor’s office in Ovacık on 6 October 1994, 7 October 1994 and 10 October 1994 respectively complaining about the burning down of their houses by the security forces.
On an unspecified date the Ovacık Public Prosecutor’s office issued decisions of non-jurisdiction and sent the case-files to the Ovacık Administrative Council.
On 25 October 1995 the Administrative Council in Ovacık decided not to conduct an investigation into the applicants’ allegations as the perpetrators of the alleged acts could not be identified.
On 14 February 2000 Mazlum Boztaş filed a petition with the Governor’s office in Tunceli requesting permission to return to his village.
On 11 April 2000 the State of Emergency Department of the Governor’s office in Tunceli sent the following response to him:
“Your petition containing a request of permission to return to your village has been received by the Governor’s office and will be considered under the ‘Return to Village and Rehabilitation Project’.”
On 13 August 2001 the applicants filed petitions with the Governor’s office in Tunceli requesting permission to return to their village. They received no response to their petition within the 60-day period prescribed by Law no. 2577.
Until October 1994 the applicants lived in the Karataş village, in the Ovacık district in Tunceli, where they own property. It is to be noted that another person, Bıra Kırmızıtaş, appears to be the owner of the property in question on the documents submitted to the Court.
In October 1994 security forces forcibly evacuated Karataş on account of disturbances in the region. They also destroyed the applicants’ property. The applicants and their families then moved to Istanbul where they currently live.
Sabri Kırmızıtaş and Müslüm Kırmızıtaş’ wife lodged petitions with the Public Prosecutor’s office in Ovacık on 6 October 1994 and on 13 October 1994 respectively complaining about the burning down of their house by security forces.
On an unspecified date the Ovacık Public Prosecutor issued a decision of non-jurisdiction and sent the case-file to the Administrative Council in Ovacık.
On 25 October 1995 the Ovacık Administrative Council decided not to conduct an investigation into their allegations as the perpetrators of the alleged acts could not be identified.
On an unspecified date Sabri Kırmızıtaş and Teslim Kırmızıtaş filed petitions with the Governor’s office in Tunceli requesting permission to return to their village.
On 14 February 2000 Nazmi Kırmızıtaş, Müslüm Kırmızıtaş and Nihat Kırmızıtaş filed petitions with the Governor’s office in Tunceli requesting permission to return to their village.
On 11 April 2000 the State of Emergency Department of the Governor’s office in Tunceli sent the following reply to the applicants:
“Your petition containing a request of permission to your village has been received by the Governor’s office and will be considered under the ‘Return to Village and Rehabilitation Project’.”
On 13 August 2001 the applicants filed further petitions with the Governor’s office in Tunceli requesting permission to return to their village.
They received no response to their petitions within the 60-day period prescribed by Law no. 2577.
Until October 1994 the applicants lived in the Karataş village, in the Ovacık district, in Tunceli, where they own property. It is to be noted that other persons with the family name “Kırmızıtaş” appear to be the owners of the property in question on the documents submitted to the Court.
In October 1994 security forces forcibly evacuated Karataş on account of disturbances in the region. They also destroyed the applicants’ property. The applicants and their families then moved to Istanbul where they currently live.
On 6 October 1994 Halit Kırmızıtaş, lodged a petition with the Public Prosecutor’s office in Ovacık complaining about the burning down of his house by security forces.
On an unspecified date, the Ovacık Public Prosecutor issued a decision of non-jurisdiction and sent the case-file to the Administrative Council in Ovacık.
On 25 October 1995 the Ovacik Administrative Council decided not to conduct an investigation into his allegations as the perpetrators of the alleged acts could not be identified.
On 14 February 2000 Halit Kırmızıtaş a filed petition with the Governor’s office in Tunceli requesting permission to return to his village.
On 11 April 2000 the State of Emergency Department of the Governor’s office in Tunceli sent the following reply to the applicant:
“Your petition containing a request of permission to your village has been received by the Governor’s office and will be considered under the ‘Return to Village and Rehabilitation Project’.”
On 13 August 2001 the applicants filed petitions with the Governor’s office in Tunceli requesting permission to return to their village. They received no response to their petitions within the 60-day period prescribed by Law no. 2577.
Until October 1994 the applicant lived in the Karataş village, in the Ovacık district in Tunceli, where she owns property. It is to be noted that the title deeds to the property that the applicant used in Karataş bear her father’s name
In October 1994 security forces forcibly evacuated Karataş on account of disturbances in the region. They also destroyed the applicant’s property. The applicant and her family then moved to Istanbul where they currently live.
On 7 September 1999 the applicant filed a petition with the Ministry of Interior requesting permission to return to her village.
On 12 November 1999 the Governor’s office in Tunceli sent the following reply to the applicant:
“... The struggle against terrorism in our region has been continuing intensively and positive result is being achieved.
Our government has been working on the solutions to the problems you have mentioned in your petition and you will be informed by the District Governor’s office when it is possible to return to the villages...”
On an unspecified date, the applicant filed a petition with the Governor’s office in Tunceli requesting permission to return to her village.
On 11 April 2000 the State of Emergency Department of the Governor’s office in Tunceli sent the following reply to the applicant:
“Your petition containing a request of permission to return to your village has been received by the District Governor’s office and will be considered under the ‘Return to Village and Rehabilitation Project’.”
On 27 August 2001 the applicant filed a further petition with the Governor’s office in Tunceli requesting permission to return to her village. She received no response to her petition within the 60-day period prescribed by Law no. 2577.
Until 1994 the applicants lived in the Karataş village, in the Ovacık district in Tunceli, where they own property. It is to be noted that İbrahim Karataş and another person, Bıra Karataş, appear to be the owners of the property in question on the documents submitted to the Court.
In October 1994 security forces forcibly evacuated Karataş on account of disturbances in the region. They also destroyed the applicants’ property. The applicants and their families then moved to Istanbul where they currently live.
İbrahim Karataş and Elif Karataş’s husband, Bıra Karataş, lodged petitions with the Public Prosecutor’s office on 6 October 1994 and on 10 October 1994 in Ovacık respectively complaining about the burning down of their house by the security forces.
On an unspecified date the Ovacık Public Prosecutor’s office issued a decision of non-jurisdiction and sent the case-files to the Administrative Council in Ovacık.
On 25 October 1995 the Administrative Council in Ovacık decided not to conduct an investigation into the applicants’ allegations as the perpetrators of the alleged acts could not be identified.
On 8 March 1999 Cengiz Karataş and İbrahim Karataş filed petitions with the District Governor’s office in Ovacık requesting permission to return to their village.
On 14 June 1999 the District Governor’s office in Ovacık sent the following reply to the applicants:
“... The struggle against terrorism in our region has been continuing intensively and positive result is being achieved.
Our government has been working on the solutions to the problems you have mentioned in your petition and you will be informed by the District Governor’s office when it is possible to return to the villages...”
On 7 September 1999 İbrahim Karataş filed a petition with the Ministry of Interior requesting permission to return to his village.
On 18 October 1999 the District Governor’s office in Ovacık sent the following reply to him:
“... The struggle against terrorism in our region has been continuing intensively and positive result is being achieved.
Our government has been working on the solutions to the problems you have mentioned in your petition and you will be informed by the District Governor’s office when it is possible to return to the villages...”
On 13 August 2001 Nurettin Karataş, Elif Karataş and Cengiz Karataş filed petitions with the Governor’s office in Tunceli requesting permission to return to their village. They received no response to their petition within the 60-day period prescribed by Law no. 2577.
On 24 August 2001 and 27 August 2001 Halil Karataş and İbrahim Karataş respectively filed petitions with the Governor’s office in Tunceli requesting permission to return to their village. They received no response to their petition within the 60-day period prescribed by Law no. 2577.
Until October 1994 the applicants lived in the Karataş village, in the Ovacık district, in Tunceli, where they own property. It is to be noted that the title deeds of the property submitted to the Court bear the name of “Hüseyin Elmas”, the husband of Saher Elmas, the father of Kerem Elmas and the father-in-law of Nuray Elmas.
In October 1994 security forces forcibly evacuated Karataş on account of disturbances in the region. They also destroyed the applicants’ property. The applicants and their families then moved to Istanbul where they currently live.
On 6 October 1994 Nuray Elmas and Hüseyin Elmas lodged petitions with the Public Prosecutor’s office in Ovacık complaining about the burning down of their house by security forces.
On an unspecified date the Ovacık Public Prosecutor issued a decision of non-jurisdiction and sent the case-files to the Administrative Council in Ovacık.
On 25 October 1995 the Ovacık Administrative Council decided not to conduct an investigation into their allegations as the perpetrators of the alleged acts could not be identified.
On 14 February 2000 Saher Elmas and Nuray Elmas filed petitions with the Governor’s office in Tunceli requesting permission to return to their village.
On 11 April 2000 the State of Emergency Department of the Governor’s office in Tunceli sent the following reply to the applicants:
“Your petition containing a request of permission to your village has been received by the Governor’s office and will be considered under the ‘Return to Village and Rehabilitation Project’.”
On 10 August 2001 Nuray Elmas filed a further petition with the Governor’s office in Tunceli requesting permission to return to her village. She received no response to her petition within the 60-day period prescribed by Law no. 2577.
On 13 August 2001 Saher Elmas and Kerem Elmas filed further petitions with the Governor’s office in Tunceli requesting permission to return to their village. They received no response to their petitions within the 60-day period prescribed by Law no. 2577.
Until October 1994 the applicant lived in the Karataş village, in the Ovacık district, in Tunceli, where he owns property. It is to be noted that other person, Hamo Elmas, appears to be the owner of the property in question on the documents submitted to the Court.
In October 1994 security forces forcibly evacuated Karataş on account of disturbances in the region. They also destroyed the applicant’s property. The applicant and his family then moved to Istanbul where they currently live.
On 6 October 1994 the applicant lodged a petition with the Public Prosecutor’s office in Ovacık complaining about the burning down of his house by security forces.
On an unspecified date the Ovacık Public Prosecutor issued a decision of non-jurisdiction and sent the case-file to the Administrative Council in Ovacık.
On 25 October 1995 the Ovacik Administrative Council decided not to conduct an investigation into his allegations as the perpetrators of the alleged acts could not be identified.
On 13 August 2001 the applicant filed a further petition with the Governor’s office in Tunceli requesting permission to return to his village.
He received no response to his petition within the 60-day period prescribed by Law no. 2577.
Until October1994 the applicant lived in the Karataş village, in the Ovacık district in Tunceli, where he owns property.
In October 1994 security forces forcibly evacuated Karataş on account of disturbances in the region. They also destroyed the applicant’s property. The applicant and his family then moved to Istanbul where they currently live.
On 10 October 1994 the applicant lodged a petition with the Public Prosecutor’s office in Ovacık complaining about the burning down of his house by the security forces.
On an unspecified date the Ovacık Public Prosecutor’s office issued a decision of non-jurisdiction and sent the case-file to the Administrative Council in Ovacık.
On 25 October 1995 the Administrative Council in Ovacık decided not to conduct an investigation into the applicant’s allegations as the perpetrators of the alleged acts could not be identified.
On 14 February 2000 the applicant filed a petition with the Governor’s office in Tunceli requesting permission to return to his village.
On 11 April 2000 the State of Emergency Department of the Governor’s office in Tunceli sent the following reply to the applicant:
“Your petition containing a request of permission to return to your village has been received by the Governor’s office and will be considered under the ‘Return to Village and Rehabilitation Project’.”
On 13 August 2001 the applicant filed a further petition with the Governor’s office in Tunceli requesting permission to return to his village. He received no response to his petition within the 60-day period prescribed by Law no. 2577.
Until October 1994 the applicant lived in the Karataş village, in the Ovacık district in Tunceli, where he owns property. It is to be noted that the applicant did not submit any certificate to the Court attesting his ownership of the property in Karataş.
On 14 February 2000 the applicant filed a petition with the Governor’s office in Tunceli requesting permission to return to his village.
On 11 April 2000 the State of Emergency Department of the Governor’s office in Tunceli sent the following response to the applicant:
“Your petition containing a request of permission to return to your village has been received by the Governor’s office and will be considered under the ‘Return to Village and Rehabilitation Project’.”
On 14 August 2001 the applicant filed a further petition with the Governor’s office in Tunceli requesting permission to return to his village.
He received no response to their petition within the 60-day period prescribed by Law no. 2577.
Until October 1994 the applicant lived in the Karataş village, in the Ovacık district, in Tunceli, where he owns property. It is to be noted that other persons, Mehmet Boztaş and Gazi Boztaş, appear to be the owners of the property in question on the documents submitted to the Court.
In October 1994 security forces forcibly evacuated Karataş on account of disturbances in the region. They also destroyed the applicant’s property. The applicant and his family then moved to Istanbul where they currently live.
On 6 October 1994 the applicant lodged a petition with the Public Prosecutor’s office in Ovacık complaining about the burning down of his house by security forces.
On 25 October 1995 the Administrative Council sent a letter to the applicant stating that there would not be an investigation into his allegations as the perpetrators of the alleged acts could not be identified.
On 14 February 2000 the applicant filed a petition with the Governor’s office in Tunceli requesting permission to return to his village.
On 11 April 2000 the State of Emergency Department of the Governor’s office in Tunceli sent the following response to the applicant:
“Your petition containing a request of permission to return to your village has been received by the Governor’s office and will be considered under the ‘Return to Village and Rehabilitation Project’.”
On 10 August 2001 the applicant filed a further petition with the Governor’s office in Tunceli requesting permission to return to his village. He received no response to his petition within the 60-day period prescribed by Law no. 2577.
Until October 1994 the applicants lived in the Karataş village, in the Ovacık district, in Tunceli, where they own property. It is to be noted that Mahmut Bozoğlu appears to be the owner of the property in question on the documents submitted to the Court.
In October 1994 security forces forcibly evacuated Karataş on account of disturbances in the region. They also destroyed the applicants’ property. The applicants and their families then moved to Istanbul where they currently live.
On 6 October 1994 Seydo Bozoğlu and Aziz Bozoğlu lodged petitions with the Public Prosecutor’s office in Ovacık complaining about the burning down of their houses by security forces.
On 10 October 1994 Mahmut Bozoğlu, lodged a petition with the Public Prosecutor’s office in Ovacık complaining about the burning down of his house by security forces.
On an unspecified date the Ovacık Public Prosecutor’s office issued a decision of non-jurisdiction and sent the case-file to the Administrative Council in Ovacık.
On 25 October 1995 the Administrative Council sent letters to the applicants stating that there would not be an investigation into their allegations as the perpetrators of the alleged acts could not be identified.
On 14 February 2000 the Yakup Bozoğlu and Seydo Bozoğlu filed petitions with the Governor’s office in Tunceli requesting permission to return to their village.
On 11 April 2000 the State of Emergency Department of the Governor’s office in Tunceli sent the following response to the applicants:
“Your petition containing a request of permission to return to your village has been received by the Governor’s office and will be considered under the ‘Return to Village and Rehabilitation Project’.”
On 13 August 2001 the applicants filed petitions with the Governor’s office in Tunceli requesting permission to return to their village. They received no response to their petitions within the 60-day period prescribed by Law no. 2577.
Until October 1994 the applicants lived in the Karataş village, in the Ovacık district, in Tunceli, where they own property. It is to be noted that other persons with the family name “Aktaş” appear to be the owners of the property in question on the documents submitted to the Court.
In October 1994 security forces forcibly evacuated Karataş on account of disturbances in the region. They also destroyed the applicants’ property. The applicants and their families then moved to Istanbul where they currently live.
On 4 November 1994 Sait Aktaş filed a petition with the District Governor’s office in Ovacık requesting an alternative residence. He received no response to his petition.
On 10 October 1994 Hüseyin Aktaş lodged a petition with the Public Prosecutor’s office in Ovacık complaining about the burning down of his house by the security forces.
On an unspecified date the Ovacık Public Prosecutor’s office issued a decision of non-jurisdiction and sent the case-file to the Administrative Council in Ovacık.
On 25 October 1995 the Administrative Council sent a letter to the applicant stating that there would not be an investigation into his allegations as the perpetrators of the alleged acts could not be identified.
On 17 September 1999 Sait Aktaş filed petitions with the District Governor’s office in Ovacık and the Ministry of Interior requesting alternative residence and expropriation of his property in Karataş.
On 20 October 1999 the District Governor’s office in Ovacık sent the following reply to the applicant:
“... The struggle against terrorism in our region has been continuing intensively and positive result is being achieved.
Our government has been working on the solutions to the problems you have mentioned in your petition and you will be informed by the District Governor’s office when it is possible to return to the villages...”
On 21 October 1999 the Governor’s office in Tunceli refused Sait Aktaş’ request stating:
“When the villages are secure and suitable for residence, you can return and reside in your village.
There is no legal ground for expropriation of your property.”
On an unspecified date Sait Aktaş filed a petition with the Governor’s office in Tunceli requesting permission to return to his village.
On 11 April 2000 the State of Emergency Department of the Governor’s office in Tunceli sent the following reply to the applicant:
“Your petition containing a request of permission to return to your village has been received by the Governor’s office and will be considered under the ‘Return to the Village and Rehabilitation Project.”
Hüseyin Aktaş and Sait Aktaş filed petitions with the Governor’s office in Tunceli on 13 and 24 August 2001 respectively requesting permission to return to their village. They received no response to their petitions within the 60-day period prescribed by Law no. 2577.
Until October 1994 the applicant lived in the Karataş village, in the Ovacık district, in Tunceli. It is to be noted that the applicant submitted two documents dated 1972 and 1980, certifying the ownership of property.
In October 1994 security forces forcibly evacuated Karataş on account of disturbances in the region. They also destroyed the applicant’s property. The applicant and his family then moved to Istanbul where they currently live.
On 6 October 1994 the applicant lodged a petition with the Public Prosecutor’s office in Ovacık complaining about the burning down of his house by security forces.
On an unspecified date the Ovacık Public Prosecutor’s office issued a decision of non-jurisdiction and sent the case-file to the Administrative Council in Ovacık.
On 25 October 1995 the Administrative Council sent a letter to the applicant stating that there would not be an investigation into his allegations as the perpetrators of the alleged acts could not be identified.
On 13 August 2001 the applicant filed a petition with the Governor’s office in Tunceli requesting permission to return to his village. He received no response to his petition within the 60-day period prescribed by Law no. 2577.
Until October 1994 the applicant lived in the Karataş village, in the Ovacık district, in Tunceli, where he owns property. It is to be noted that the title deeds to the property that applicant used in Karataş bear his father’s name.
In October 1994 security forces forcibly evacuated Karataş on account of disturbances in the region. They also destroyed the applicant’s property. The applicant and his family then moved to Istanbul where they currently live.
On 13 August 2001 the applicant filed a petition with the Governor’s office in Tunceli requesting permission to return to his village. He received no response to his petition within the 60-day period prescribed by Law no. 2577.
Until October 1994 the applicant lived in the Karataş village, in the Ovacık district, in Tunceli, where he owns property.
In October 1994 security forces forcibly evacuated Karataş on account of disturbances in the region. They also destroyed the applicant’s property. The applicant and his family then moved to Istanbul where they currently live.
On 17 August 2001 the applicant filed a petition with the Governor’s office in Tunceli requesting permission to return to his village. He received no response to his petition within the 60-day period prescribed by Law no. 2577.
Until October 1994 the applicants lived in the Karataş village, in the Ovacık district, in Tunceli, where they own property. It is to be noted that Cafer Ağgül appears to be the owner of the property in question on the documents submitted to the Court.
In October 1994 security forces forcibly evacuated Karataş on account of disturbances in the region. They also destroyed the applicants’ property. The applicants and their families then moved to Istanbul where they currently live.
Cafer and Hüseyin Ağgül, filed petitions with the Governor’s office in Tunceli on 13 and 15 August 2001 respectively, requesting permission to return to their village. They received no response to their petitions within the 60-day period prescribed by Law no. 2577.
Until October1994 the applicant lived in the Yazıören village, in the Ovacık district in Tunceli, where he owns property.
In October 1994 security forces forcibly evacuated Yazıören on account of disturbances in the region. They also destroyed the applicant’s property. The applicant and his family then moved to Ovacık where they currently live.
On 10 October 1994 the applicant lodged a petition with the Public Prosecutor’s office in Ovacık complaining about the burning down of his house by the security forces.
On 9 December 1994 the Ovacık Public Prosecutor’s office issued a decision of non-jurisdiction and sent the case-file to the Administrative Council in Ovacık.
On 25 October 1995 the Administrative Council in Ovacık decided not to conduct an investigation into the applicant’s allegations as the perpetrators of the alleged acts could not be identified.
On an unspecified date the applicant filed a petition with the District Governor’s office in Ovacık requesting permission to return to his village.
On 31 October 2001 the State Emergency Department of the District Governor’s office in Ovacık sent the following reply to the applicant:
“Your petition containing a request of permission to return to your village has been received by the District Governor’s office and will be considered under the ‘Return to Village and Rehabilitation Project’.”
Until October1994 the applicant lived in Elgazi village, in Ovacık district in Tunceli, where she owns property.
In October 1994 security forces forcibly evacuated Elgazi on account of disturbances in the region. They also destroyed the applicant’s property. The applicant and her family then moved to Ovacık where they currently live.
On an unspecified date the applicant lodged a petition with the Public Prosecutor’s office in Ovacık complained about the burning down of her house by the security forces.
On an unspecified date the Ovacık Public Prosecutor’s office issued a decision of non-jurisdiction and sent the case-file to the Administrative Council in Ovacık.
On 25 October 1995 the Administrative Council in Ovacık decided not to conduct an investigation into the applicant’s allegations as the perpetrators of the alleged acts could not be identified.
On 14 August 2001 the applicant applied to the State Emergency Department of the District Governor’s office in Ovacık and requested permission to return to her village. She was told by a police officer that her petition would not be registered and that she would not be replied. The applicant and four other witnesses drafted a note on this statement. This note is attached to the applicant’s application to the Court. The applicant did not submit any official document to the Court certifying the statement made by the police officer in question.
On 15 August 2001 the applicant filed a further petition with the Governor’s office in Tunceli requesting permission to return to her village. She received no response to her petitions within the 60-day period prescribed by Law no. 2577.
Until October1994 the applicant lived in Tepsili village, in Ovacık district in Tunceli, where he owns property.
In October 1994 security forces forcibly evacuated Tepsili on account of disturbances in the region. They also destroyed the applicant’s property. The applicant and his family then moved to Istanbul where they currently live.
On 20 August 2001 the applicant filed a petition with the District Governor’s office in Ovacık requesting permission to return to his village.
On 31 October 2001 the State Emergency Department of the District Governor’s office in Ovacık sent the following reply to the applicant:
“Your petition containing a request of permission to return to your village has been received by the District Governor’s office and will be considered under the ‘Return to Village and Rehabilitation Project’.”
Until October1994 the applicant lived in the Ulukale village, in the Çemişgezek district in Tunceli, where he owns property.
In October 1994 security forces forcibly evacuated Ulukale on account of disturbances in the region. They also destroyed the applicant’s property. The applicant and his family then moved to the Toratlı village in Çemişgezek where they currently live.
The applicant filed petitions with the District Governor’s office in Çemişgezek and the Prime Minister’s office on 5 October 2001 and on 15 October 2001 respectively requesting permission to return to his village and compensation for the damages he suffered.
On 16 October 2001 the Prime Minister’s office informed the applicant that his petition had been transmitted to the Ministry of Interior.
On 13 November 2001 the District Governor’s office in Çemişgezek sent a letter to the applicant stating that the applicant had left his property voluntarily on account of disturbances in the region and had been granted financial aid by the District Collaboration and Solidarity Foundation (İlçe Sosyal Yardımlaşma ve Dayanışma Vakfı).
Until October1994 the applicant lived in Kızılveren, a hamlet of the Hanuşağı village in the district of Ovacık in Tunceli, where he owns property.
In October 1994 security forces forcibly evacuated Kızılveren on account of disturbances in the region. They also destroyed the applicant’s property. The applicant and his family then moved to the Hanuşağı village where they currently live.
On an unspecified date the applicant lodged a petition with the Public Prosecutor’s office in Ovacık and complained about the burning down of his house by the security forces.
On an unspecified date the Ovacık Public Prosecutor’s office issued a decision of non-jurisdiction and sent the case-file to the office of the Administrative Council in Ovacık.
On 23 June 1995 the District Governor’s office in Ovacık decided not to conduct an investigation into applicant’s allegations as the perpetrators of the alleged acts could not be identified.
On 22 November 2001 the applicant filed a petition with the Governor’s office in Tunceli requesting permission to return to his hamlet.
On 18 January 2002 the State of Emergency Department of the Governor’s office in Tunceli sent the following reply to the applicant:
“Your petition containing a request of permission to return to your village has been received by the Governor’s office and will be considered under the ‘Return to Village and Rehabilitation Project’.”
Until October1994 the applicant lived in the Yazıören village, in the Ovacık district in Tunceli, where he owns property.
In October 1994 security forces forcibly evacuated Yazıören on account of disturbances in the region. They also destroyed the applicant’s property. The applicant and his family then moved to Istanbul where they currently live.
On 10 October 1994 the applicant lodged a petition with the Public Prosecutor’s office in Ovacık complaining about the burning down of his house by security forces.
On 9 December 1994 the Ovacık Public Prosecutor’s office issued a decision of non-jurisdiction and sent the case-file to Administrative Council in Ovacık.
On 25 October 1995 the Administrative Council in Ovacık decided not to conduct an investigation into the applicant’s allegations as the perpetrators of the alleged acts could not be identified.
On 5 October 2001 the applicant filed a petition with the District Governor’s office in Ovacık requesting permission to return to his village.
On 31 October 2001 the State Emergency Department of the District Governor’s office in Ovacık sent the following reply to the applicant:
“Your petition containing a request of permission to return to your village has been received by the District Governor’s office and will be considered under the ‘Return to Village and Rehabilitation Project’.”
Until October1994 the applicant lived in the Yazıören village, in the Ovacık district in Tunceli, where he owns property.
In October 1994 security forces forcibly evacuated Yazıören on account of disturbances in the region. They also destroyed the applicant’s property. The applicant and his family then moved to Istanbul where they currently live.
On 10 October 1994 the applicant lodged a petition with the Public Prosecutor’s office in Ovacık complaining about the burning down of his house by security forces.
On 9 December 1994 the Ovacık Public Prosecutor issued a decision of non-jurisdiction and sent the case-file to the Administrative Council in Ovacık.
On 25 October 1995 the Ovacık Administrative Council decided not to conduct an investigation into his allegations as the perpetrators of the alleged acts could not be identified.
On 20 September 2001 the applicant filed a petition with the District Governor’s office in Ovacık requesting permission to return to his village.
On 31 October 2001 the State of Emergency Department of the District Governor’s office in Ovacık sent the following reply to the applicant:
“Your petition containing a request of permission to return to your village has been received by the District Governor’s office and will be considered under the ‘Return to Village and Rehabilitation Project’.”
Until October 1994 the applicant lived in the Cevizlidere village, in the Ovacık district, in Tunceli, where he owns property. It is to be noted that the applicant did not submit any certificate attesting his ownership of property in Cevizlidere.
In October 1994 security forces forcibly evacuated Cevizlidere on account of disturbances in the region. They also destroyed the applicant’s property. The applicant and his family then moved to Istanbul where they currently live.
On 14 August 2001 the applicant filed a petition with the Governor’s office in Tunceli requesting permission to return to his village. He received no response to his petition within the 60-day period prescribed by Law no. 2577.
Until October 1994 the applicant lived in the Cevizlidere village, in the Ovacık district, in Tunceli, where he owns property. It is to be noted that the applicant did not submit any certificate attesting his ownership of property in Cevizlidere.
In October 1994 security forces forcibly evacuated Cevizlidere on account of disturbances in the region. They also destroyed the applicant’s property. The applicant and his family then moved to Istanbul where they currently live.
On 14 August 2001 the applicant filed a petition with the Governor’s office in Tunceli requesting permission to return to his village. He received no response to his petition within the 60-day period prescribed by Law no. 2577.
Until October 1994 the applicant lived in the Cevizlidere village, in the Ovacık district in Tunceli, where he owns property. It is to be noted that the Mustafa Rakip appears be the owner of the property in question on the documents submitted to the Court.
In October 1994 security forces forcibly evacuated Cevizlidere on account of disturbances in the region. They also destroyed the applicants’ property. The applicants and their families then moved to Istanbul where they currently live.
On an unspecified date Mustafa Rakip lodged a petition with the Public Prosecutor’s office in Ovacık complained about the burning down of his house by security forces.
On 9 December 1994 the Ovacık Public Prosecutor issued a decision of non-jurisdiction and sent the case-file to the Administrative Council in Ovacık.
On 23 June 1995 the Ovacık Administrative Council decided not to conduct an investigation into the applicant’s allegations as the perpetrators of the alleged acts could not be identified.
On 22 May 1998 Mustafa Rakip filed a petition with the District Governor’s office in the district of Zeytinburnu in İstanbul to be referred to the District Governor’s office in Ovacık requesting permission to return to his village. He received no response to his petition within the 60-day period prescribed by Law no. 2577.
On 2 October 2001 Mustafa Rakip filed further petitions with the District Governor’s office in Ovacık, the Governor’s office in Tunceli and the Ministry of Interior requesting permission to return to his village.
On the same day he lodged a further complaint with the Public Prosecutor’s office in Ovacık requesting permission to return to his village.
On 9 October 2001 the Public Prosecutor issued a decision of non-jurisdiction and sent the case-file to the Administrative Council in Ovacık.
On 25 October 2001 the State of Emergency Department of the Governor’s office in Tunceli sent the following reply to the applicant:
“Return to the Cevizlidere village is forbidden for security reasons. However, you can return and reside in Mollaaliler, Çakmaklı, Gözeler, Güneykonak, Havuzlu, Konaklar and Yoncalı villages.
Furthermore your petition will be considered under the ‘Return to Village and Rehabilitation Project’.”
On 31 October 2001 the District Governor’s office in Ovacık sent the following reply to the applicant:
“Your petition containing a request of permission to return to your village has been received by the District Governor’s office and will be considered under the ‘Return to village and Rehabilitation Project’.”
On 18 January 2002 Selim Rakip filed a petition with the District Governor’s office in Ovacık requesting permission to return to his village.
On 20 January 2002 the District Governor’s office in Ovacık sent the following reply to the applicant:
“Your petition containing a request of permission to your village has been received by the District Governor’s office and will be considered under the ‘Return to Village and Rehabilitation Project’.”
Until October 1994 the applicant lived in the Cevizlidere village, in the Ovacık district in Tunceli where they own property. It is to be noted that İbiş Topuz, Hamza Topuz and other persons with the family name “Topuz” appear to be the owners of the property in question on the documents submitted to the Court.
In October 1994 security forces forcibly evacuated Cevizlidere on account of disturbances in the region. They also destroyed the applicants’ property. The applicants and their families then moved to Istanbul where they currently live.
On unspecified dates Haydar Topuz and Hamza Topuz lodged petitions with the Public Prosecutor’s office in Ovacık complaining about the burning down of their houses by security forces.
On 9 December 1994 the Ovacık Public Prosecutor issued a decision of non-jurisdiction and sent the case-files to the Administrative Council in Ovacık.
On 23 June 1995 the Ovacık Administrative Council decided not to conduct an investigation into their allegations as the perpetrators of the alleged acts could not be identified.
Hamza Topuz and İbiş Topuz, filed petitions with the District Governor’s office in Ovacık on 22 August 2001 and on 25 August 2001 respectively, requesting permission to return to their village. They received no response to their petitions within the 60-day period prescribed by Law no. 2577.
On 24 September 2001 Haydar Topuz and İbiş Topuz filed petitions with the Governor’s office in Tunceli requesting permission to return to their village. They received no response to their petition within the 60-day period prescribed by Law no. 2577.
The official records indicated that the inhabitants of Hanuşağı, Ulukale, Tepsili, Elgazi, Karataş, Yazıören and Cevizlidere had evacuated their village on account of intense terrorist activities in the region and threats issued by the PKK (Workers’ Party of Kurdistan) terrorist organisation against the villagers. The security forces had not forced the applicants to leave their village.
Currently there was no obstacle preventing villagers from returning to their homes and possessions in their villages. Persons who had left their villages as a result of terrorism had already started returning and regaining their activities in their villages. In this connection, in a letter of 15 October 2002 the District Governor of Ovacık informed the applicants that they could return to their villages and resume their economic activities if they wished. He further noted that all villages were open for re-settlement and that the authorities had been carrying out maintenance work to repair the infrastructure of the villages in the region.
On 14 July 2004 the Law on Compensation for Losses resulting from Terrorism and the Fight against Terrorism was passed by the Grand National Assembly and entered into force on 27 July 2004 (“Compensation Law”). That Law provided for a sufficient remedy capable of redressing the Convention grievances of persons who were denied access to their possessions in their villages.
In that connection Damage Assessment and Compensation Commissions were set up in seventy-six provinces. Persons who had suffered damage as a result of terrorism or of measures taken by the authorities to combat terrorism could lodge an application with the relevant compensation commission claiming compensation.
The number of persons applying to these commissions had already attained approximately 170,000. A further 800 persons, whose applications were pending before the Court, had also applied to the compensation commissions. Many villagers had already been awarded compensation for the damage they had sustained.
A description of the relevant domestic law can be found in the Court’s decision of İçyer v. Turkey (no. 18888/02, §§ 44-54, 12 January 2006) and in its judgment of Doğan and Others v. Turkey (nos. 88038811/02, 8813/02 and 8815-8819/02, §§ 31-35, ECHR 2004-VI).
